NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SOVERAIN SOFTWARE LLC,
Plaintiff-Appellee,
V.
NEWEGG INC.,
Defendant-Appellant.
2011-1009
Appeal from the United States District Court for the
Eastern District of Texas in case 11o. 07-CV-0511, Judge
Le0nard DaVis.
ON MOTION
ORDER
Kent E. Baldauf, Jr. moves to withdraw as principal
counsel for Newegg Inc but to remain as counsel of record
and to substitute Edward R. Reines as principal counsel
for Newegg. The court notes that Edward R. Reines’
Dece1nber 16, 2010 motion to withdraw Kent E. Baldauf
Jr. and to substitute EdWard R. Reines as principal
counsel was granted on February 7, 2011.
Upon consideration there0f,

SOVERAIN SOFTWARE V. NEWEGG 2
CCI
IT ls ORDERED THAT:
The motion is denied as n10ot.
FoR THE COURT
FEB 09 2011
/s/ J an Horbaly
Date J an Horbaly
° Clerk
Edward R. Reines, Esq.
Kent E. Baldauf, Jr., Esq. usa plan
Paul J. Ripp, Esq. 1-HcEuRT°F APPEM-3 mg
Michael Nicoden:1a, Esq. FEDERM' Cm.cun _
821 faa ocean
.lANHDRBALY
0|.EH£